DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on June 6, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-18 are pending in the application. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on June 6, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 14-18, drawn to the technical feature of a variant of a glucose dehydrogenase and a device.
Group II, claims 7-10, drawn to the technical feature of an isolated polynucleotide encoding a variant of a glucose dehydrogenase, an expression vector, a host cell, and a process for producing glucose dehydrogenase variants. 
Group III, claims 11-13, drawn to the technical feature of a method of detecting, determining or measuring glucose in a sample using a glucose dehydrogenase variant. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Bioresource Technology 147:492-498, 2013; cited on the information disclosure statement filed on June 6, 2019) in view of Baik et al. (Appl. Environ. Microb. 71:3285-3293, 2005; cited on Form PTO-892) and Pongtharangkul et al. (AMB Expr. 5:68, 2015, 12 pages; cited on Form PTO-892). The reference of Liang et al. discloses Q252L and E170R mutations of Bacillus subtilis glucose dehydrogenase were stable at a wide pH range (p. 492, Abstract) and acknowledges that Q252L and E170K mutations do not affect the catalytic efficiency (p. p. 494, column 2, middle). The reference of Baik et al. teaches Q252L and E170K mutations of Bacillus megaterium glucose dehydrogenase conferred stability at alkaline pH (p. 3285, Abstract). The reference of Pongtharangkul et al. teaches that amino acid sequence alignment between glucose dehydrogenases from B. subtilis and B. amyloliquefaciens revealed position 95 in the active site channel for further improvement of the enzyme activity and stability via site-directed mutagenesis (p. 11, column 1, bottom), noting the differences between residues at position 95 (p. 5, column 1, bottom), which is leucine for B. subtilis glucose dehydrogenase and valine for B. amyloliquefaciens glucose dehydrogenase (p. 6, Figure 2). Based on the combination of Liang et al. and Pongtharangkul et al., it would have been obvious to one of ordinary skill in the art to make a variant of Bacillus subtilis glucose dehydrogenase with the mutations L95V, E170K, and Q252L. One would have been motivated to and would have had a reasonable expectation of success to do so because Liang et al. seeks to B. subtilis glucose dehydrogenase with the mutations E170R and Q252L mutations, Baik et al. teaches E170K and Q252L mutations of B. megaterium glucose dehydrogenase conferred stability at alkaline pH, and Pongtharangkul et al. teaches improving stability by mutating position 95 by site-directed mutagenesis, noting the difference of valine for B. amyloliquefaciens glucose dehydrogenase.

Election of Species
If applicant elects the invention of Group I, II, or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) additional substitution of leucine at a position corresponding to position 95 of SEQ ID NO: 1 with an amino acid residue isoleucine or valine, 
(B) additional substitution of asparagine at a position corresponding to position 97 of SEQ ID NO: 1 with an amino acid residue serine, 
(C) additional substitution of glycine at a position corresponding to position 163 of SEQ ID NO: 1 with an amino acid residue alanine, 
(D) additional substitution of glutamic acid at a position corresponding to position 223 of SEQ ID NO: 1 with an amino acid residue phenylalanine, tryptophan, isoleucine, leucine, threonine or tyrosine, and 

Applicant is required, in reply to this action, to elect a single additional amino acid substitution from among (A) to (E) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 4, and 6-18.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different amino acid substitution and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species does not make a contribution over the prior art in view of the combination of Liang et al., Baik et al., and Pongtharangkul et al. as detailed above. 


The species are as follows: 
(AA) additional amino acid substitution, wherein the position corresponding to position 39 of SEQ ID NO: 1 is substituted with Glu (39Glu), 
(BB) additional amino acid substitution, wherein the position 40 of SEQ ID NO: 1 is substituted with Cys (40Cys),
(CC) additional amino acid substitution, wherein the position 46 of SEQ ID NO: 1 is substituted with Asp (46Asp),
(DD) additional amino acid substitution, wherein the position 70 of SEQ ID NO: 1 is substituted with Cys (70Cys), 
(EE) additional amino acid substitution, wherein the position 78 of SEQ ID NO: 1 is substituted with Ala (78Ala),
(FF) additional amino acid substitution, wherein the position 80 of SEQ ID NO: 1 is substituted with Leu (80Leu), 
(GG) additional amino acid substitution, wherein the position 96 of SEQ ID NO: 1 is substituted with Leu (96Leu), Gin (96Gln), Val (96Val), or Met (96Met),
(HH) additional amino acid substitution, wherein the position 107 of SEQ ID NO: 1 is substituted with Glu (107Glu),

(JJ) additional amino acid substitution, wherein the position 178 of SEQ ID NO: 1 is substituted with Ser (178Ser),
(KK) additional amino acid substitution, wherein the position 201 of SEQ ID NO: 1 is substituted with Ser (201Ser),
(LL) additional amino acid substitution, wherein the position 205 of SEQ ID NO: 1 is substituted with Lys (205Lys), and 
(MM) additional amino acid substitution, wherein the position 255 of SEQ ID NO: 1 is substituted with Cys (255Cys).
Applicant is required, in reply to this action, to elect a single additional amino acid substitution from among (AA) to (MM) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-4 and 6-18.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species does not make a contribution over the prior art in view of the combination of Liang et al., Baik et al., and Pongtharangkul et al. as detailed above. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656